Citation Nr: 1434874	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2012, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

In August 2012, the Board remanded the appeal for further development.  In a March 2014 rating decision, the RO granted entitlement to a TDIU due to the Veteran's service-connected disabilities, and assigned an effective date of January 18, 2013.  The record does not show that the Veteran has disagreed with the assignment of that effective date.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).


REMAND

The Board finds that further development is required before the Board decides this issue on appeal.

Pursuant to the Board's August 2012 remand, the Veteran underwent VA examination in January 2013.  In pertinent part, the VA examiner recorded the Veteran's symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.  There was no evidence of flattened affect, irregular speech, impaired judgment or thinking, panic attacks, delusions, hallucinations, or suicidal ideations.  The VA examiner opined that the Veteran's PTSD did not appear to be of a severity that would prohibit gainful employment but rather resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  In contrast, the Veteran and his representative submitted the report of a psychological evaluation performed by Dr. L. Steward in March 2014.  According to Dr. Steward's report, the Veteran's affect was flat, he was not completely oriented in all spheres, and there was evidence of hallucinations, delusions, and/or paranoia.  In addition, his thought content and organization were impoverished and all mental functions and memory functions were impaired.  The Veteran also reported having panic attacks more than once per week and suicidal thoughts.  According to Dr. Steward, there was evidence of total occupational and social impairment due to PTSD symptoms.  

Upon review, the Board finds that Dr. Steward's report indicates that there has been a rather severe increase in the severity of the Veteran's symptoms since the last VA examination.  The Board notes that unlike the VA examiner, Dr. Steward did not attempt to distinguish between the symptoms attributable to the Veteran's service-connected PTSD and those related to any nonservice-connected acquired psychiatric disorders.  As a result, the Board finds a new examination is necessary to ascertain the current severity of the Veteran's service-connected PTSD and its impact on his employability.  Furthermore, the Veteran and his representative have asserted that the VA examiner maintained a bias against the Veteran and as a result, the VA examination was inadequate.  Although the Board has no reason to doubt the VA examiner's competency, the Board will request that a new VA examination be performed by a qualified examiner other than the January 2013 VA examiner.  Thus, in order to ensure compliance with the Board's previous Remand and satisfy VA's duty to assist, the Board finds a remand is warranted to afford the Veteran an additional VA examination.  

Finally, the originating agency should undertake appropriate development to obtain any outstanding records pertinent to the claim, to include any ongoing VA treatment records related to the Veteran's PTSD.  The evidence presently consists of records from the Durham VA Medical Center (VAMC) dated from August 2005 to June 2006 and the Salem VAMC dated through June 2011.  

Accordingly, the case is REMANDED to the RO for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2. Once the record is developed to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist, other than the author of the January 2013 VA examination report, to determine the current severity of his service-connected PTSD.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files should be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The RO should ensure that all information required for rating purposes is provided by the examiner.  In this respect, the examiner should identify all symptoms and impairment associated with the Veteran's service-connected PTSD, and if possible, distinguish those symptoms from those of any nonservice-connected psychiatric disorders.  In addition, the examiner should provide an opinion as to whether the Veteran's service-connected PTSD is sufficient by itself to render him unemployable.

The rationale for all opinions expressed must also be provided.

3. Undertake any other development determined to be warranted. 

4. Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



